Citation Nr: 1310714	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from March 1955 to January 1958.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, finding that new and material evidence had not been received to reopen the claims for service connection for hearing loss and tinnitus. 

By an April 2011 decision, the Board reopened both claims, and denied the claim for service connection for left ear hearing loss on the merits.  In April 2011, December 2011, and November 2012, the Board remanded the remaining claims for service connection for tinnitus and right ear hearing loss for additional development.  The case now returns to the Board for further review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of competent and credible evidence is against the presence of tinnitus currently or during the pendency of the appealed claim.



CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was afforded initial VCAA notice in August 2008, prior to the appealed decision letter in September 2008 which informed him that the tinnitus claim was being denied due to the Veteran's failure to reply with evidence to reopen the claim.  This VCAA letter in August 2008 appropriately informed the Veteran of the evidence required both to reopen the claim and to sustain the underlying claim on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim.  He also was informed by this letter that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was also afforded Dingess notice by this August 2008 letter.

The August 2008 letter also requested that the Veteran advise VA of any VA and private medical sources of evidence pertinent to his claim and that he provide necessary authorization to obtain those records.  The Veteran informed VA of no treatment records, and hence none were obtained.  The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including most recently in February 2013.  He also was informed, either explicitly or by implication, of records not obtained.  He was told of the importance of obtaining all relevant records, and of his responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as discussed below, the Veteran was afforded multiple VA examinations between 2007 and 2012 addressing his claimed right ear hearing loss and tinnitus.  The Veteran provided inconsistent statements at these examinations with regard to the presence of tinnitus either currently or in the past.  None of the examiners arrived at an affirmative opinion as to a causal link between service and current tinnitus. However, the Board herein determines that those opinions, as well as the opinion by a private audiologist dated in July 2008, are not ultimately determinative in this case.  The Board accordingly finds the examinations adequate for purposes of the tinnitus adjudication herein because they serve adequately to establish the inconsistence of the Veteran's self-report of his tinnitus, and it is this inconsistence of assertions by the Veteran that is ultimately determinative in this case.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

While the Board is remanding the claim for service connection for right ear hearing loss based on the inadequacy of the December 2012 examination, for failure to fulfill the prior Board remand instructions, the Board does not find that further examination to fulfill the Board's prior remand instructions is required for the tinnitus claim, because the tinnitus determination herein ultimately does not turn on the conclusions of the VA examiners.  Rather, it is the Veteran's own inconsistence in asserting the presence of tinnitus that results in the denial of his claim.  Because the Board can foresee no reasonable possibility that further examination will improve the Veteran's credibility with regard to his self-reporting of tinnitus, further examination addressing the tinnitus claim is not required.  The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination prior to the Board's tinnitus adjudication herein would constitute unreasonable delay of the tinnitus claim and serve no reasoned purpose.  See 38 C.F.R. § 3.303 (2012); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  The Board also finds that with respect to the tinnitus claim, the development required by the Board's prior remands has been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the tinnitus claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claim. There is no indication that the Veteran desires a further opportunity to address his claim.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed tinnitus claim have been accomplished. 

II. Claim of Service Connection for Tinnitus

The Veteran has at times over the course of the present claim and appeal contended that he has tinnitus which developed in service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan, 451 F.3d at 1336-37.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran has in this case as often as not denied the presence of tinnitus.  In the ordinary case where the evidence is in equipoise the benefit of the doubt is afforded the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, in this case the evidence is not in equipoise because the Veteran's very contradictory inconsistence in asserting the presence or absence of tinnitus undermines his credibility.  See Caluza, 7 Vet. App. at 512.  In the absence of credibility on the part of the Veteran, a disability such as tinnitus, which is by its nature dependent on the subjective self-report of the Veteran to ascertain its existence, must ultimately be found to lack credibility as to its existence. 

The Veteran submitted a July 2008 letter by a private audiologist which noted the Veteran's apparent report of the presence of tinnitus.  Similarly, in his October 2006 claim the Veteran contended that he experienced hearing loss and tinnitus ever since his "exposure to acoustic trauma in service."  At a March 2007 VA audiology examination for compensation purposes, the Veteran reported that he had constant tinnitus, but reported that this consisted of a buzzing and ringing tone which switched ears and was usually present in one ear at a time.  

Also at the March 2007 VA examination, the Veteran addressed past noise exposure.  He reported that while he worked on a flight line in service, he believed that he then wore hearing protection.  He then also reported that in civilian work he was exposed to noise in a variety of occupations without wearing hearing protection: working night clubs for three to four years with no protection worn and excessive noise exposure, working as a machine operator from 1968 to 1973 when hearing protection was available but not worn, working in construction in the 1970s without hearing protection, and also working loading trucks without hearing protection.  He further reported that over an interval of five to six years he did practice shooting every two weeks without wearing any hearing protection. 

A further VA audiology examination for compensation purposes was attempted in June 2011, but the audiologist reported that the Veteran exhibited poor interest and reliability despite re-instruction and encouragement, with the test scores thereby considered invalid and unreliable. 

Upon an August 2011 VA audiology examination for compensation purpose, the Veteran reported in-service noise exposure consisting of jet engine noise on the flight line during his duties repairing radar, but endorsed wearing hearing protection for that in-service work.  He reported that post service he was exposed to recreational noise of riding motorcycles without hearing protection.  He was then unwilling or unable to recount post-service occupational noise exposure.  Most relevantly, at the August 2011 examination, the examiner noted that she asked the Veteran several different ways, and the Veteran consistently denied a history of tinnitus, and also denied current tinnitus. 

Upon the most recent VA examination in December 2012, the Veteran reported that he had a noise in his ear on the day of examination, but reported that the noise was not normally present.  Based on this response and the Veteran's response at the August 2011 examination, the examiner concluded that the Veteran did not have tinnitus. 

Thus, the record reflects that the Veteran is inconsistent in his self-reported history of noise exposures, and inconsistent in his self-report of the existence or non-existence of tinnitus both currently and in the past.  This is particularly so in the presence of VA examiners who were conducting examinations with the purpose of identifying whether the Veteran has tinnitus.

The Veteran is certainly competent to address the presence or absence of tinnitus.  However, because the presence or absence of tinnitus turns on the Veteran's self-report of that disease, and because the Board here finds the Veteran's self-report of tinnitus, to the extent that he reports it, to be not credible, the Board finds the preponderance of competent and credible evidence of record against the presence of tinnitus.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have tinnitus.  In the absence of a current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for tinnitus is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is denied.


REMAND

The threshold for normal hearing is from zero to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran has asserted that in service he was a radar technician on aircraft, and that he performed these duties on the flight line in service, with exposure to jet engine noise.  The Veteran's service separation examination in January 1958 reflects a finding upon audiometric examination (with conversion of ASA to ISO units, based on the presumption of service audiometric testing using ASA units prior to October 1967) that at 500 hertz the Veteran had a hearing threshold of 30 decibels, which is considered reflective of hearing impairment.  See Hensley, 5 Vet. App. at 157.

The Veteran has submitted a July 2008 letter by a private audiologist.  That audiologist noted the Veteran's period of service, his primary military occupation of repairing radar on aircraft, allegedly on flight lines with exposure to flight line noise, and with hearing protection then used but not consistently.  The Veteran reported to the audiologist that he first became aware of his hearing loss many years ago.  The Veteran also denied a history of ear infections, ear pain, or ear surgery.  He additionally denied any family history of hearing loss.  The Veteran complained currently of difficulty understanding speech.  The audiologist noted results of VA audiometric testing showing mild to moderate hearing loss bilaterally.  The audiologist then opined that the Veteran's hearing loss and tinnitus were "more likely than not related to his military noise exposure."

The Board sought a VA examination by its most recent remand in November 2012, to address whether it was at least as likely as not that any current right ear hearing loss was causally related to service.  The examiner was explicitly to consider the evidence of record and to address both the Veteran's January 1958 separation examination with its finding for the right ear at 500 Hertz, and the July 2008 private audiologist's opinion.  While a VA examination was conducted in December 2012, and while the obtained examination report provides opinions addressing right ear hearing loss, the December 2012 examiner failed to note any work on a flight line in service, failed to note the elevated reading at 500 Hertz at the January 1958 separation examination, and failed to note the July 2008 private audiologist's letter, much less address any of this evidence. 

The December 2012 examination report is thus substantially inadequate, not having fulfilled development required by the November 2012 remand, which development would be required to support any denial of the Veteran's claim on appeal for service connection for right ear hearing loss. Substantial compliance with the terms of the Board's remand is required pursuant to Stegall.  See D'Aries, 22 Vet. App. at 97.  

The Board is somewhat puzzled both by the failure of the examiner to even acknowledge the elevated reading at 500 Hertz in January 1958 and the positive audiologist's opinion in July 2008.  These relevant pieces of evidence were not only explicitly addressed in the remand instructions, but were clearly tabbed (in the case of the audiologist's opinion) or made the object of an identifying sticky note (in the case of the elevated January 1958 audiology finding). 

A June 2012 note by a VA audiologist, regarding an audiometric examination that was attempted, informed that test results of the Veteran had been inconsistent, without improvement in consistency even with encouragement by the audiologist.  The audiologist concluded that the Veteran had "poor interest in reliability," and the audiologist accordingly further concluded, "Test results were considered invalid and unreliable and therefore were not reported." 

The same audiologist who provided the report of unreliability in June 2012 conducted the prior VA examination for compensation purposes in March 2007.  At that examination, the audiologist recorded the Veteran's reported history of considerable post-service noise exposure, including reported excessive noise exposure working in night clubs for three to four years without hearing protection; noise exposure as a machine operator from 1968 to 1973 when hearing protection was provided but he did not wear it; noise exposure in the 1970s working in construction, again without wearing hearing protection; and working for an unspecified period loading trucks, with hearing protection reportedly not required.  He also reported recreationally shooting target practice every two weeks for five to six years without hearing protection.  His in-service radar repair work was the only time for which reported having worn hearing protection, asserting that he believed hearing protection was provided and worn.  Unfortunately, the March 2007 audiology report failed to note the elevated audiometric reading at 500 Hertz upon service separation in January 1958. 

While the Veteran was afforded an additional VA examination for compensation purposes also in August 2011, that examiner also failed to note the elevated audiometric reading at 500 Hertz at the January 1958 separation examination, and failed to note the Veteran's previously recounted post-service occupational history, despite the examiner's report of having reviewed the claims file.  The Veteran reportedly was "unable or unwilling" to provide a post-service occupational history.  Thus, based on the prior examination reports and their inadequacies, a new examination is required, with further efforts to secure reliable examination results and to provide the requested etiology opinion regarding right ear hearing loss.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In Stefl, 21 Vet. App. at 124, the Court found that a medical examination was inadequate because it provided an unsupported conclusion.  Therefore, the right ear hearing loss must be remanded for another VA examination.

Accordingly, this issue is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his appealed claim that is the subject of this remand. 

2.  With the Veteran's assistance or authorization, as appropriate, request any as yet unobtained treatment or evaluation records pertinent to the remanded claim. 

3.  Thereafter, afford the Veteran a new VA examination for compensation purposes by a medical professional with adequate expertise to address questions of the nature and etiology of the Veteran's claimed right ear hearing loss.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner should be advised that the current examination need only address etiology of right ear hearing loss.  (The left ear is not currently claimed.)  The examiner should also be advised that prior examinations to address the right ear hearing loss in March 2007, August 2011, and December 2012 were inadequate because the examiners failed to note the Veteran's history of work on radar repair on airplanes on a flight line in service with noise exposure and inconsistent hearing protection, his elevated reading at 500 Hertz in the right ear upon service separation examination in January 1958 (when readings from that examination are appropriately converted from ASA to ISO units, based on the presumption of service audiometric testing using ASA units prior to October 1967), and (for the August 2011 and December 2012 examinations) the July 2008 private audiologist's letter and the opinions contained therein.  The current examiner must explicitly note and consider all this evidence in the current examination report.

b.  The examiner is advised that prior examiners document a degree of inconsistence and uncooperativeness on the part of the Veteran.  The credibility of his responses may thus be legitimately questioned, and appropriate measures should be taken to assess the validity of audiometric findings upon current examination.

c.  The examiner should obtain a history both from the Veteran and from the clinical records.  The examiner should note the Veteran's self-report of service and post-service noise exposures, as well as past medical findings and conclusions. 

The examiner should specifically address the credibility of the Veteran's pertinent assertions, and this may be based on the credibility of related assertions.  Thus, the examiner may conclude that the Veteran's credibility in his reporting of past symptoms is questionable based on non-credible reporting of current symptoms.  If such assertions are reasonably assessed as not credible based on objective evidence and medical knowledge, then assertions of past experiences of hearing loss may also be legitimately questioned. 

d.  For any current right ear hearing loss, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service, or alternatively, whether these relationships to service are unlikely.  In providing this opinion, the examiner should carefully review service and post-service medical records, as well as lay statements and other relevant evidence as contained within the claims file.  As already noted, this must include addressing the elevated audiometric reading in the right ear at 500 Hertz upon service separation examination in January 1958, the prior examination reports, and the private audiologist's July 2008 letter. 

e.  All opinions provided should include discussion of specific evidence of record.  The examiner must provide a complete rationale for any conclusions drawn or opinions expressed.  If an opinion cannot be reached without resort to mere speculation, this must be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. 

4.  Finally, readjudicate the remanded claim for service connection for right ear hearing loss.  If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


